EXHIBIT 10.1

 

OSIRIS THERAPEUTICS, INC.
AMENDED AND RESTATED 2006 OMNIBUS PLAN
(as amended and restated effective June 4, 2008)

 

ARTICLE I
PURPOSE; EFFECTIVE DATE; DEFINITIONS

 

        1.1     Purpose.     This Osiris Therapeutics, Inc. 2006 Omnibus Plan
(the “Plan” ) is intended to secure for Osiris Therapeutics,  Inc. (the
“Company” ) and its stockholders the benefits of the incentive inherent in
common stock ownership by the employees of the Company and its subsidiaries and
directors of the Company who are largely responsible for the Company’s future
growth and continued financial success and to afford such persons the
opportunity to obtain or increase their proprietary interest in the Company on a
favorable basis and thereby have an opportunity to share in its success.

 

        1.2     Effective Date.     This Plan (as initially adopted by the Board
and ratified by the stockholders) initially became effective on April 17, 2006.
This Plan has been amended and restated in its entirety, effective June 4, 2008,
to, among other things, be exempt from (or, where applicable, to comply with)
the requirements of Section 409A of the Code and to incorporate certain other
amendments and clarifications.

 

        1.3     Definitions.     Throughout this Plan, the following terms shall
have the meanings indicated:

 

        (a)    “Agreement” shall mean an Option Agreement, Restricted Stock
Agreement, Performance Share Agreement, Performance Unit Agreement or SAR
Agreement.

 

        (b)    “Benefits” shall mean any one or more of the following awards
that may be granted under this Plan:

 

          (i)  Options (including ISOs and NQSOs);

 

         (ii)  Stock Appreciation Rights;

 

        (iii)  Performance Shares;

 

        (iv)  Performance Units; or

 

         (v)  Restricted Stock.

 

        (c)    “Board” shall mean the Board of Directors of the Company.

 

        (d)    “Change of Control” shall mean (a) the reorganization,
consolidation or merger of the Company or any of its subsidiaries holding or
controlling a majority of the assets relating to the business of the Company,
with or into any third party (other than a subsidiary); (b) the assignment,
sale, transfer, lease or other disposition of all or substantially all of the
assets of the Company and its subsidiaries taken as a whole; or (c) the
acquisition by any third party or group of third parties acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as
amended) of shares of voting stock of the Company, the result of which in the
case of any transaction described in clauses (a), (b) and (c) above is that
immediately after the transaction the stockholders of the Company immediately
before the transaction, other than the acquiror, own less than fifty percent
(50%) of the combined voting power of the outstanding voting securities entitled
to vote generally in the election of directors of the surviving or resulting
corporation in a transaction specified in clause (a) above, the acquiror in a
transaction specified in clause (b) above, or the Company or the acquiror in a
transaction specified in clause (c) above.  Notwithstanding the foregoing, the
sale of Company securities beneficially owned by Peter Friedli (“Friedli
Shares”) shall not, by itself or when combined with any other transactions,
constitute a Change in Control, unless such other transactions would constitute
a Change in Control without regard to the sale of Friedli Shares.

 

        (e)    “Code” shall mean the Internal Revenue Code of 1986, as amended,
any successor revenue laws of the United States, and the rules and regulations
promulgated thereunder.

 

        (f)     “Committee” shall mean any committee of the Board designated by
the Board to administer this Plan.

 

        (g)    “Common Stock” shall mean the common stock, par value $.001 per
share, of the Company.

 

        (h)    “Company” shall mean Osiris Therapeutics, Inc., a Delaware
corporation.

 

 

--------------------------------------------------------------------------------


 

        (i)     “Eligible Person” shall mean an Employee or a Non-Employee
Director who has been designated by the Committee as eligible to receive a
Benefit under this Plan in accordance with Section 3.1.

 

        (j)     “Employee” shall mean any person engaged or proposed to be
engaged as an officer or employee of the Company or one of its subsidiaries.

 

        (k)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

        (l)     “Fair Market Value” shall mean with respect to the Common Stock
on any day, (i) the closing sales price on the immediately preceding business
day of a share of Common Stock as reported on the principal securities exchange
on which shares of Common Stock are then listed or admitted to trading, or
(ii) if not so reported, the average of the closing bid and asked prices on the
immediately preceding business day as reported by NASDAQ, or (iii) if not so
reported, as furnished by any member of the National Association of Securities
Dealers, Inc. selected by the Committee. In the event that the price of a share
of Common Stock shall not be so reported or furnished, the Fair Market Value of
a share of Common Stock shall be determined by the Committee in good faith. For
purposes hereof, the fair market value on any day of an Option granted under the
Plan shall be the value of the underlying Stock, determined as aforesaid, less
the exercise price of the Option. A “business day” is any day, other than
Saturday or Sunday, on which the relevant market is open for trading.

 

        (m)   “ISO” shall mean an Option that qualifies as an incentive stock
option under Code Section 422. No Option that is intended to be an ISO shall be
invalid under this Plan for failure to qualify as an ISO.

 

        (n)    “NQSO” shall mean a nonqualified stock option which is an Option
that does not qualify as an incentive stock option under Code Section 422.

 

        (o)    “Non-Employee Director” shall mean a member of the Board who is
not an Employee.

 

        (p)    “Option” shall mean an option to purchase shares of Common Stock
granted by the Committee. An Option may be either an ISO or a NQSO, but only an
Employee may be granted an ISO.

 

        (q)    “Option Agreement” shall mean the certificate evidencing an
Option grant.

 

        (r)    “Option Shares” shall mean the shares of Common Stock purchased
upon exercise of an Option.

 

        (s)    “Performance Cycle” shall have the meaning set forth in
Section 7.1.

 

        (t)     “Performance Period” shall have the meaning set forth in
Section 6.1.

 

        (u)    “Performance Share” shall mean an award made pursuant to
Article VI of this Plan of the right to receive Common Stock at the end of a
specified Performance Period if specified performance goals are met.

 

        (v)    “Performance Unit” shall mean an award made pursuant to
Article VII of this Plan of the right to receive a fixed dollar amount, payable
in cash or Common Stock or a combination of both, at the end of a specified
Performance Cycle if specified performance goals are met.

 

        (w)   “Plan” shall mean this Osiris Therapeutics, Inc. 2006 Omnibus
Plan, as the same may be amended from time to time.

 

        (x)    “Restricted Stock” shall mean Common Stock granted under
Article VIII of this Plan, subject to such restrictions, if any, as the
Committee may determine, as evidenced in a Restricted Stock Agreement. Shares of
Common Stock shall cease to be Restricted Stock when, in accordance with the
terms of the Restricted Stock Agreement, they become transferable and free of
substantial risk of forfeiture.

 

        (y)    “Restricted Stock Agreement” shall mean any agreement evidencing
the grant of Restricted Stock to an Eligible Person pursuant to this Plan.

 

        (z)    “Restriction Period” shall mean the time period, if any, during
which Restricted Stock is subject to the restrictions set forth in a Restricted
Stock Agreement.

 

        (aa)  “SAR Agreement” shall mean the certificate evidencing the grant of
a Stock Appreciation Right to an Eligible Person pursuant to this Plan.

 

        (bb)  “Stock Appreciation Right” or “SAR” shall mean the right to
receive cash or Common Stock, granted pursuant to Article V of this Plan and a
SAR Agreement.

 

2

--------------------------------------------------------------------------------


 

        (cc)  “10% Stockholder” shall mean an individual owning (directly or by
attribution as provided in Code Section 424(d)) stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company.

 

ARTICLE II
ADMINISTRATION

 

        2.1     Committee Administration.     This Plan and the Benefits awarded
hereunder shall be interpreted, construed and administered by the Committee in
its sole discretion. An Eligible Person (or other person, such as a beneficiary)
eligible for Benefits under the Plan may appeal to the Committee in writing any
decision or action of the Committee with respect to the Plan that adversely
affects the Eligible Person (or other person). Upon review of such appeal and in
any other case where the Committee has acted with respect to the Plan, the
interpretation and construction by the Committee of any provisions of this Plan
or of any Benefit shall be conclusive and binding on all parties.

 

        2.2     Committee Composition.     The Committee shall consist of not
less than two persons who shall be members of the Board and shall be subject to
such terms and conditions as the Board may prescribe. Each Committee member
shall be a “non employee director” within the meaning of Rule 16b-3 promulgated
under the Exchange Act and shall qualify to make determinations as to executive
compensation under the listing requirements of the NASDAQ Global Market (or
whatever other exchange the Common Stock may be listed for trading from time to
time). Once designated, the Committee shall continue to serve until otherwise
directed by the Board. From time to time, the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies
however caused and remove all members of the Committee.

 

        A majority of the entire Committee shall constitute a quorum, and the
action of a majority of the members present at any meeting at which a quorum is
present shall be deemed the action of the Committee. In addition, any decision
or determination reduced to writing and signed by all of the members of the
Committee shall be fully as effective as if it had been made by a majority vote
at a meeting duly called and held. Subject to the provisions of this Plan and
the Company’s bylaws, and to any terms and conditions prescribed by the Board,
the Committee may make such additional rules and regulations for the conduct of
its business as it shall deem advisable. The Committee shall hold meetings at
such times and places as it may determine.

 

        2.3     Committee Powers.     The Committee shall have authority to
award Restricted Stock and to grant Options, SARs, Performance Shares and
Performance Units pursuant to or as evidenced by an Agreement providing for such
terms (not inconsistent with the provisions of this Plan) as the Committee may
consider appropriate. Such terms shall include, without limitation, as
applicable, the number of shares, the exercise price, the medium and time of
payment, the term of each award and any vesting requirements, if any, and may
include conditions (in addition to those contained in this Plan) on the
exercisability of all or any part of an Option or SAR, the terms and conditions
applicable to Performance Shares and Performance Units or on the transferability
or forfeitability of Restricted Stock. Notwithstanding any such conditions, the
Committee may, in its discretion, accelerate the time at which any Option or SAR
may be exercised or the time at which Restricted Stock may become transferable
or nonforfeitable. In addition, the Committee shall have complete discretionary
authority to prescribe the form of Agreements; to adopt, amend and rescind
rules and regulations pertaining to the administration of the Plan; and to make
all other determinations necessary or advisable for the administration of this
Plan. The express grant in the Plan of any specific power to the Committee shall
not be construed as limiting any power or authority of the Committee. All
expenses of administering this Plan shall be borne by the Company. The Committee
shall have the authority to delegate from time to time its powers hereunder, in
whole or in part, in accordance with and subject to compliance with all
applicable laws, rules and regulations.

 

        2.4     Receipt of Benefits by Committee Members.     Members of the
Committee shall be eligible to receive Benefits under this Plan; provided,
however, that the Committee may, but shall not be required to, seek ratification
of the Board or members thereof, on such terms as the Committee shall determine,
in respect of any such Benefits so awarded.

 

        2.5     Good Faith Determinations.     No member of the Committee or
other member of the Board shall be liable for any action or determination made
in good faith with respect to this Plan or any Benefit granted hereunder.

 

ARTICLE III
ELIGIBILITY; TYPES OF BENEFITS; SHARES SUBJECT TO PLAN

 

        3.1     Eligibility.     The Committee shall from time to time determine
and designate Employees and Non-Employee Directors as Eligible Persons who shall
receive Benefits under this Plan and the number of Options, Stock Appreciation
Rights, Performance Shares, Performance Units and shares of Restricted Stock to
be awarded to each such Eligible Person or the formula or other basis on which
such Benefits shall be awarded to Eligible Persons. In making any such award,
the Committee may take into account the nature of services rendered by an
Eligible Person, commissions, fees or other compensation earned by the Eligible
Person, the capacity of the Eligible Person to contribute to the success of the
Company and other factors that the Committee may consider relevant.

 

        3.2     Types of Benefits.     Benefits under this Plan may be granted
in any one or any combination of (a) Options, (b) Stock Appreciation Rights,
(c) Performance Shares, (d) Performance Units, and (e) Restricted Stock, as
described in this Plan. The Committee may (x) award

 

3

--------------------------------------------------------------------------------


 

Benefits in tandem so that acceptance of or exercise of one Benefit cancels the
right of an Eligible Person to another and (y) award Benefits in any combination
or combinations and subject to any condition or conditions consistent with the
terms of this Plan that the Committee in its sole discretion may consider
appropriate.

 

        3.3     Shares Subject to this Plan.     Subject to the provisions of
Section 4.1(e) (relating to adjustment for changes in Common Stock), the maximum
number of shares that may be issued under this Plan shall not exceed in the
aggregate 1,450,000 shares of Common Stock. The maximum number of shares
authorized under this Plan shall only be increased with approval of the
stockholders of the Company (except as provided in Section 4.1(e)). Such shares
may be authorized and unissued shares or authorized and issued shares that have
been reacquired by the Company. If any Benefits awarded under this Plan shall
for any reason terminate or expire, or be surrendered or forfeited, without
having been exercised in full, or without shares otherwise issuable thereunder
having been issued for any reason, then the shares not purchased or issued under
such Benefits shall be available again for grant hereunder, provided, however,
that insofar as an SAR is exercised and settled for cash, the number of shares
in respect of which the SAR is so exercised and settled shall not again be
available for grant hereunder. Anything in this Plan to the contrary
notwithstanding, in no event shall any Eligible Person receive in any calendar
year Benefits under this Plan involving more than 125,000 shares of Common Stock
(subject to adjustment as provided in Section 4.1(e)).

 

        3.4     $100,000 Limitation.     Except as provided elsewhere in this
Section, the Committee shall not grant an ISO to, or modify the exercise
provisions of an outstanding ISO for, any person who, at the time of grant or
modification, as applicable, would thereby hold ISOs issued by the Company if
the aggregate Fair Market Value (determined as of the respective dates of grant
and modification of each Option) of the Option Shares underlying such ISOs as
are exercisable for the first time during any calendar year would exceed
$100,000 (or such other limitation as may be prescribed by the Code from time to
time). The foregoing restriction on modification of outstanding ISOs shall not
preclude the Committee from modifying an outstanding ISO if, as a result of such
modification and with the consent of the holder, such Option no longer
constitutes an ISO. Furthermore, if the $100,000 limitation (or such other
limitation prescribed by the Code) described in this Section is exceeded, then
the ISO, the granting or modification of which resulted in exceeding such
limitation, shall be treated as an ISO up to the limitation, and the excess
shall be treated as a NQSO.

 

ARTICLE IV
STOCK OPTIONS

 

        4.1     Grant; Terms and Conditions.     The Committee, in its
discretion, may from time to time grant ISOs or NQSOs, or both, to any Eligible
Person; provided that ISOs shall only be granted to Employees. Each Eligible
Person who is granted an Option shall receive an Option Agreement from the
Company in a form specified by the Committee and containing such provisions,
consistent with this Plan, as the Committee, in its sole discretion, shall
determine at the time the Option is granted.

 

        (a)    Number of Shares.     Each Option Agreement shall state the
number of shares of Common Stock to which it pertains.

 

        (b)    Option Price.     Each Option Agreement shall state the Option
exercise price, which shall not be less than 100% of the Fair Market Value per
share of Common Stock on the date of grant of the Option. In the case of an ISO
granted to a 10% Stockholder, the Option exercise price shall not be less than
110% of the Fair Market Value per share of Common Stock on the date of grant of
the Option. The date of the grant of an Option shall be the date specified by
the Committee in its grant of the Option. Subject to the foregoing, the price at
which each share of Common Stock covered by an NQSO granted under the Plan may
be purchased shall be the price determined by the Committee, in its absolute
discretion, to be suitable to attain the purposes of this Plan.

 

        (c)    Medium and Time of Payment.     Upon the exercise of an Option,
the Option exercise price shall be payable in United States dollars, in cash
(including by check) or (unless the Committee otherwise prescribes) in shares of
Common Stock owned by the optionee (but not with Restricted Stock prior to the
expiration of the Restriction Period), in NQSOs granted to the optionee under
the Plan which are then exercisable (provided that the purchase price of Common
Stock under an ISO may not be paid in NQSOs), or in a combination of cash,
Common Stock and NQSOs. If all or any portion of the Option exercise price is
paid in Common Stock owned by the optionee, then that stock shall be valued at
its Fair Market Value as of the date the Option is exercised. If all or any
portion of the Option exercise price is paid in NQSOs granted to the optionee
under the Plan, then such NQSOs shall be valued at their Fair Market Value as of
the date the Option is exercised.

 

        (d)    Term and Exercise of Options.     The term of each Option shall
be determined by the Committee at the time the Option is granted; provided that
the term of an Option shall in no event be more than ten years from the date of
grant or, in the case of an ISO granted to a 10% Stockholder, more than five
years from the date of grant. During the lifetime of an optionee, the Option
shall be exercisable only by him or her and shall not be assignable or
transferable by him or her and no person shall acquire any rights therein.
Following an optionee’s death, the Option may be exercised (to the extent
permitted under the Plan) by the person designated by the optionee as a
beneficiary in a written notification delivered to the Committee prior to the
optionee’s death, or if there is no such written designation, by the executor or
administrator of the optionee’s estate or by the person or persons to whom such
rights pass by will or by the laws of descent and distribution.

 

        (e)    Recapitalization; Reorganization.     Subject to any otherwise
required action by the stockholders of the Company, the Change of Control
provisions set forth in Article IX of this Plan and any provision expressly to
the contrary and contained in an Agreement, each

 

4

--------------------------------------------------------------------------------


 

of (i) the maximum number of shares of Common Stock that may be issued under
this Plan pursuant to Section 3.3 above, (ii) the maximum number of shares of
Common Stock that may be granted or be the subject of grants made to any
Participant in any calendar year, (iii) the number of shares of Common Stock
covered by each outstanding Option, (iv) the number of shares of Common Stock to
which each Stock Appreciation Right or Performance Share relates, (v) the kind
of shares subject to outstanding Benefits and (vi) the per share exercise price
under each outstanding Option or SAR, shall be proportionately and equitably
adjusted to account for any increase or decrease in the number of issued shares
of Common Stock resulting from a reorganization, recapitalization, stock split,
combination of shares, merger, consolidation, rights offering, subdivision or
consolidation of shares or the payment of a stock dividend (but only on the
Common Stock) or any other change in the capital structure or state of
incorporation of the Company, in each case, in the manner the Committee deems
appropriate. Such other substitutions or adjustments shall be made as may be
determined by the Committee, in its sole discretion, to be necessary or
appropriate under the circumstances. In connection with any event described in
this paragraph, the Committee may provide, in its sole discretion, for the
cancellation of any outstanding awards and payment in cash or other property
therefor.

 

        Subject to any action that may otherwise be required on the part of the
stockholders of the Company, if the Company is the surviving corporation in any
merger, consolidation, sale, transfer, acquisition, tender offer or exchange
offer which does not result in a Change of Control, then each outstanding
Option, Stock Appreciation Right, Restricted Stock and Performance Share award
shall pertain to and apply to the securities or other consideration that a
holder of the number of shares of Common Stock subject to the Option or to which
the Stock Appreciation Right or Restricted Stock or Performance Share relates
would have been entitled to receive in such transaction.

 

        Notwithstanding the foregoing, in no event shall any Option or be
exercisable after the date of termination of the exercise period of such Option.

 

        In the event of a change in the Common Stock as presently constituted,
which change is limited to a change of all of the authorized shares with par
value into the same number of shares with a different par value or without par
value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of this Plan.

 

        The grant of an Option, Stock Appreciation Right or other Benefit
pursuant to this Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge or to consolidate or to dissolve,
liquidate, sell or otherwise transfer all or any part of its business or assets.

 

        The provisions of this Section 4.1(e) shall be limited in respect of
ISOs to the extent necessary to comply with the applicable provisions of Code
Section 424(a).

 

        (f)     Rights as a Stockholder.     Subject to Section 10.10 of this
Plan regarding uncertificated shares, an optionee or a transferee of an Option
shall have no rights as a stockholder with respect to any shares covered by his
or her Option until the date of the issuance of a stock certificate to him or
her for those shares upon payment of the exercise price. No adjustments shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions or other rights for which the record date is
prior to the date such stock certificate is issued, except as provided in
Section 4.1(e).

 

        (g)    Modification, Extension and Renewal of Options.     Subject to
the terms and conditions and within the limitations of this Plan, the Committee
may modify, extend or renew outstanding Options granted under this Plan or
accept the surrender of outstanding Options (to the extent not theretofore
exercised) and authorize the granting of new Options in substitution therefor
(to the extent not theretofore exercised). No modification of an Option shall,
without the consent of the optionee, alter or impair any rights or obligations
under any Option theretofore granted under this Plan. Notwithstanding the
foregoing,

 

          (i)  no Option exercise period may be extended beyond the latest date
at which the Option otherwise would have expired; and

 

         (ii)  the Committee shall not have authority to reprice to reduce the
exercise price Options without first obtaining shareholder approval for such
repricing.

 

        (h)    Exercisability and Term of Options.     Unless earlier
terminated, Options granted pursuant to this Plan shall be exercisable at any
time on or after the dates of exercisability and before the expiration date.
Notwithstanding the foregoing, an Option shall terminate and may not be
exercised if the Eligible Person to whom it is granted ceases to be employed by,
or provide services as a Non-Employee Director to, the Company, except that:
(1) unless the Committee shall at any time determine that the Eligible Person’s
employment or service was terminated for conduct that in the judgment of the
Committee involves dishonesty or action by the Eligible Person that is
detrimental to the best interest of the Company, the Eligible Person may at any
time within ninety (90) days after termination of his or her employment or
service exercise his or her Option but only to the extent the Option was
exercisable by him or her on the date of termination of employment or service;
(2) if such Eligible Person’s employment or service terminates on account of
total and permanent disability, then the Eligible Person may at any time within
one year after termination of his or her employment or service exercise his or
her Option but only to the extent that the Option was exercisable on the date of
termination of employment or service; and (3) if such Eligible Person dies while
in the employ of the Company or while serving as a Non-Employee Director, or
within the ninety (90) day or twelve month period following termination of his
or her employment or service as described in clause (1) or (2) above, then his
or her

 

5

--------------------------------------------------------------------------------


 

Option may be exercised at any  time within twelve months following his or her
death by the person specified in Section 4.1(d), but only to the extent that
such Option was exercisable by him or her on the date of termination of
employment or service. The last sentence shall apply to any outstanding Options
which are ISOs to the extent permitted by Code Section 422, and such outstanding
ISOs in excess thereof shall, immediately upon the occurrence of the event
described in such sentence, be treated for all purposes of the Plan as NQSOs and
shall be immediately exercisable as such as provided in such sentence. The
Committee may, in its discretion, provide in any Option Agreement or determine
at any time after the date of grant that the exercisability of an Option will be
accelerated, in whole or in part, in the event of an Eligible Person’s
retirement, death, disability or termination of service on the Board. Any
cessation of employment, for purposes of ISOs only, shall include any leave of
absence in excess of ninety (90) days unless the Employee’s reemployment rights
are guaranteed by law or by contract. Notwithstanding anything to the contrary
in this subsection, an Option may not be exercised by anyone after the
expiration of its term. Notwithstanding anything to the contrary in this
subsection, an Option shall not terminate if the Employee to whom it is granted
ceases to be employed by the Company but continues to serve as a Non-Employee
Director of the Company or its successor, in which event the Option shall
terminate if the Eligible Person ceases to be a Non-Employee Director of the
Company or its successor and the Eligible Person may at any time within ninety
(90) days (or other applicable period described above) after ceasing to be a
Non-Employee Director exercise his or her Option, but only to the extent that
the Option was exercisable by him or her on the date on which he or she ceased
to be a Non-Employee Director.

 

        4.2     Other Terms and Conditions.     Through the Option Agreements
authorized under this Plan, the Committee may impose such other terms and
conditions, not inconsistent with the terms hereof, on the grant or exercise of
Options, as it deems advisable.

 

ARTICLE V
STOCK APPRECIATION RIGHTS

 

        5.1     Grant of Stock Appreciation Rights.     The Committee, in its
discretion, may from time to time grant Stock Appreciation Rights to Eligible
Persons under this Plan. Such Stock Appreciation Rights may, but need not, be
granted in conjunction with an Option grant.

 

        5.2     Exercise.     Stock Appreciation Rights shall entitle the
holder, upon exercise thereof in whole or in part, to receive payment in the
amount and form determined pursuant to Section 5.3(b). The exercise of Stock
Appreciation Rights shall result in a termination of the Stock Appreciation
Rights with respect to the number of shares covered by the exercise and, if
granted in conjunction with an Option, shall also result in a termination of the
related Option with respect to the number of shares covered by the exercise. The
exercise period of a Stock Appreciation Right may be extended in accordance with
Section 4.1(g) (as applied to Stock Appreciation Rights instead of Options as
otherwise therein provided), provided that such extension is not beyond the
latest date at which the Stock Appreciation Right would have otherwise expired.

 

        5.3     Terms and Conditions.     Stock Appreciation Rights granted
under this Plan to Eligible Persons shall be evidenced by SAR Agreements, which
shall be in such form and contain such provisions, consistent with this Plan, as
the Committee, in its sole discretion, shall determine at the time the Stock
Appreciation Right is granted.

 

        (a)   Stock Appreciation Rights shall not be exercisable during the
first six months after their date of grant. Such rights shall be exercisable
during the holder’s lifetime only by the holder. Following the death of the
Participant, the SAR may be exercised (to the extent permitted under the Plan)
by the person designated as a beneficiary in a written notification delivered to
the Committee prior to the death, or if there is no such written designation, by
the executor or administrator of the Participant’s estate or by the person or
persons to whom such rights pass by will or by the laws of descent and
distribution.

 

        (b)   Upon exercise of Stock Appreciation Rights, the holder shall be
entitled to receive therefor payment, in the sole discretion of the Committee,
in the form of shares of Common Stock (rounded down to the next whole number so
that no fractional shares are issued), cash or any combination thereof. The
amount of such payment shall be equal in value to the difference between the
Stock Appreciation Right exercise price per share (which shall be at least equal
to the Fair Market per share of the Common Stock as of the date of grant of the
SAR) and the Fair Market Value per share of the Common Stock on the date the
Stock Appreciation Right is exercised, multiplied by the number of shares with
respect to which the Stock Appreciation Right shall have been exercised.

 

        (c)   Stock Appreciation Rights shall terminate in accordance with the
provisions of Section 4.1(h) (as applied to Stock Appreciation Rights instead of
Options as otherwise therein provided) if the holder’s employment or service
with the Company (or its successor, if applicable) terminates.

 

        5.4     Effect on Related Stock Option.     The number of shares of
Common Stock with respect to which Stock Appreciation Rights are exercised
(rather than the number of shares issued by the Company upon such exercise)
shall be deemed for the purpose of Section 3.3 to have been issued under an
Option granted pursuant to this Plan and shall not thereafter be available for
the granting of further Benefits under this Plan.

 

        5.5     No Rights as a Stockholder.     Holders of Stock Appreciation
Rights hereunder shall have no rights as stockholders in respect thereof. No
adjustments shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such stock certificate is issued, except as
provided in Section 4.1(e), as applied to Stock Appreciation Rights.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI
PERFORMANCE SHARES

 

        6.1     Award of Performance Shares.     The Committee shall have the
authority to grant Performance Shares to any Eligible Person, subject to the
maximum number of shares of Common Stock that may be issued under this Plan
pursuant to Section 3.3, above. The Committee shall determine the Eligible
Persons to whom, and the time or times at which, Performance Shares shall be
awarded, the number of Performance Shares to be included in each award, the
duration of the period (the “Performance Period”) during which, and the
conditions under which, receipt of the shares of Common Stock will be deferred,
and the other terms and conditions of the award in addition to those set forth
in Section 6.2. The provisions of Performance Share awards need not be the same
with respect to each grantee, and such awards to individual grantees need not be
the same in subsequent years.

 

        6.2     Terms and Conditions.     Performance Shares awarded pursuant to
this Article VI shall be subject to the following terms and conditions and such
other terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem desirable:

 

        (a)    Conditions.     The Committee, in its sole discretion, shall
specify the Performance Period during which, and the conditions under which, the
receipt of shares of Common Stock covered by the Performance Share award will be
deferred. The receipt of shares of Common Stock pursuant to a Performance Share
award may be conditioned upon the attainment of one or more pre-established
performance goals, which if applicable, may be established in accordance with
the requirements of Section 162(m) of the Code and the regulations promulgated
thereunder. To meet such requirements, objective performance goals must be
established by the Committee in writing not later than 90 days after the
commencement of the Performance Period, provided that the outcome is
substantially uncertain at the time the goal is established. The performance
goals may be based on the Company’s stock price, return on assets, return on
capital employed, return on shareholders’ equity, earnings, earnings per share,
total shareholder return, sales, costs, success in meeting specified product
development or other milestones, or otherwise, whether related to the
performance of Osiris, a particular business unit, individual performance, or
otherwise, as may be established by the Committee from time to time. Except as
provided in any applicable Agreement, when circumstances occur that cause
predetermined performance objectives to be an inappropriate measure of
performance, the Compensation Committee, in its discretion, may adjust the
performance goals.

 

        (b)    Award Certificate.     Each Performance Share award shall be
evidenced by, and subject to the terms of, a Performance Share certificate
executed by the Company. The Performance Share certificate shall specify the
number of shares of Common Stock subject to the award, the applicable
Performance Period, the applicable performance goals, and the other terms and
conditions applicable to such award.

 

        (c)    Stock Certificates.     If the Committee determines, after the
expiration of the Performance Period, that the performance goals specified in
the Performance Share certificate and all other material terms of the
Performance Share award have been satisfied, stock certificates representing the
number of shares of Common Stock covered by the Performance Share award shall be
issued and registered in the name of, and delivered to, the grantee.

 

        (d)    Termination of Employment or Service.     Unless otherwise
determined by the Committee at the time of grant, the Performance Shares will be
forfeited upon a grantee’s termination of employment or service during the
Performance Period for any reason (including death, disability or retirement).

 

        (e)    Payouts.     At the end of a Performance Period, the Committee
shall determine the extent to which the applicable performance goals have been
satisfied. In the event of a payout with respect to a Performance Share award,
such payout shall be made no later than two and one-half (2 (1) / 2 ) months
following the end of the Performance Period.

 

        (f)     Effect of Recapitalization; Reorganization.     In the event of
a transaction described in Section 4.1(e), each outstanding Performance Share
award shall be adjusted as provided in Section 4.1(e).

 

        6.3     Individual Limit.     The maximum number of shares of Common
Stock that may be subject to Performance Share awards granted to any individual
Eligible Person during any calendar year shall be 50,000 shares (subject to any
increase or decrease pursuant to the adjustment provisions of this Plan).

 

        6.4     Deferrals.     The Committee, in its discretion, may provide an
opportunity for Eligible Persons to defer Performance Share awards beyond the
scheduled payment date described in Section 6.2(e). In such event, the deferral
election and deferred payout shall comply with the requirements of Section 409A
of the Code. Accordingly, (i) the deferral election shall be made no later than
twelve (12) months prior to the end of the Performance Period (or six months
prior to the end of the Performance Period if the Performance Shares qualify as
“performance-based compensation” within the meaning of Section 409A), (ii) the
deferred payout date shall be a specified date or other permissible payment
event under Section 409A that is at least five (5) years after the date
described in Section 6.2(e), and (iii) in the case of an Eligible Person who is
a “specified employee” within the meaning of Section 409A of the Code and such
deferred payment is made on account of his or her separation from service with
the Company, the payment is made at least six (6) months following such
separation from service.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VII
PERFORMANCE UNITS

 

        7.1     Award of Performance Units.     The Committee shall have the
authority to grant Performance Units to any Eligible Person, subject to
Section 3.3. The Committee shall determine the Eligible Person to whom, and the
time or times at which, Performance Units shall be awarded, the number of
Performance Units to be included in each award, the duration of the period (the
“Performance Cycle”) during which, and the conditions under which, a grantee’s
right to Performance Units will be vested, and the other terms and conditions of
the award in addition to those set forth in Section 7.2. A Performance Unit
shall have a fixed dollar value. The provisions of Performance Unit awards need
not be the same with respect to each grantee, and such awards to individual
grantees need not be the same in subsequent years.

 

        7.2     Terms and Conditions.     The Performance Units awarded pursuant
to this Article VII shall be subject to the following terms and conditions and
such other terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem desirable:

 

        (a)    Conditions.     The Committee, in its sole discretion, shall
specify the Performance Cycle during which, and the conditions under which, the
grantee’s right to Performance Units will be vested. The vesting of Performance
Units shall be conditioned upon the attainment of one or more pre-established
performance goals, which if applicable may be objective and established in
accordance with the requirements of Section 162(m) of the Code and the
regulations promulgated thereunder. To meet such requirements, objective
performance goals must be established by the Committee in writing not later than
90 days after the commencement of the Performance Cycle, provided that the
outcome is substantially uncertain at the time the goal is established. The
performance goals may be based on the Company’s stock price, return on assets,
return on capital employed, return on shareholders’ equity, earnings, earnings
per share, total shareholder return, sales, costs, success in meeting specified
product development or other milestones, or otherwise, whether related to the
performance of Osiris, a particular business unit, individual performance, or
otherwise, as may be established by the Committee from time to time. Except as
provided in any applicable Agreement, when circumstances occur that cause
predetermined performance objectives to be an inappropriate measure of
performance, the Committee, in its discretion, may adjust the performance goals.

 

        (b)    Award Certificate.     Each Performance Unit Award shall be
evidenced by, and subject to the terms of, a Performance Unit certificate
executed by the Company. The Performance Unit certificate shall specify the
dollar value of the award, the applicable Performance Cycle, the applicable
performance goals, and the other terms and conditions applicable to such award.

 

        (c)    Termination of Employment.     Unless otherwise determined by the
Committee at the time of grant, the Performance Units will be forfeited upon an
Eligible Person’s termination of employment or service during the Performance
Cycle for any reason (including death, disability or retirement).

 

        (d)    Payouts.     At the end of a Performance Period, the Committee
shall determine the extent to which the applicable performance goals have been
satisfied. In the event of a payout with respect to a Performance Unit award,
such payout shall be made no later than two and one-half (2 (1) / 2 ) months
following the end of the Performance Period. Payment may be made in cash, shares
of Common Stock or a combination of both, as determined by the Committee in its
sole discretion.

 

        (e)    Effect of Recapitalization; Reorganization.     In the event of a
transaction described in Section 4.1(e), each outstanding Performance Unit award
shall be adjusted as provided in Section 4.1(e).

 

        7.3     Individual Limit.     The maximum dollar amount of Performance
Unit awards that may be granted to any individual during any calendar year shall
be $4,000,000.

 

        7.4     Deferrals.     The Committee, in its discretion, may provide an
opportunity for Eligible Persons to defer Performance Unit awards beyond the
scheduled payment date described in Section 7.2(d). In such event, the deferral
election and deferred payout shall comply with the requirements of Section 409A
of the Code. Accordingly, (i) the deferral election shall be made no later than
twelve (12) months prior to the end of the Performance Period (or six months
prior to the end of the Performance Period if the Performance Units qualify as
“performance-based compensation” within the meaning of Section 409A), (ii) the
deferred payout date shall be a specified date or other permissible payment
event under Section 409A that is at least five (5) years after the date
described in Section 7.2(d), and (iii) in the case of an Eligible Person who is
a “specified employee” within the meaning of Section 409A of the Code and such
deferred payment is made on account of his or her separation from service with
the Company, the payment is made at least six (6) months following such
separation from service.

 

ARTICLE VIII
RESTRICTED STOCK

 

        8.1     Restricted Stock.     The Committee, in its discretion, may from
time to time award and direct the Company to issue and transfer Restricted Stock
to any Eligible Person eligible to receive Benefits under this Plan. Each
Eligible Person who is awarded Restricted Stock subject to continuing
restrictions shall receive a Restricted Stock Agreement from the Company in a
form specified by the Committee and containing the terms and conditions,
consistent with this Plan, as the Committee, in its sole discretion, shall
determine at the time the award is made.

 

8

--------------------------------------------------------------------------------


 

        Restricted Stock awarded to Eligible Persons may not be sold,
transferred, pledged or otherwise encumbered during the Restriction Period. The
Eligible Person shall otherwise have the entire beneficial ownership of the
Restricted Stock awarded to him or her, including the right to receive dividends
and the right to vote such Restricted Stock.

 

        If an Eligible Person ceases to be employed by, or serve as a
Non-Employee Director of, the Company prior to the expiration of the Restriction
Period, or if the specified conditions are not met, then he or she shall forfeit
all of his or her Restricted Stock with respect to which the Restriction Period
has not yet expired and those shares of Common Stock must be immediately
returned to the Company; provided, however, that the Restricted Stock
Agreements, in the discretion of the Committee and pursuant to such terms and
conditions as it may impose, may provide: (1) that, if such Eligible Person’s
employment or service terminates for any reason other than conduct that in the
judgment of the Committee involves dishonesty or action by the Eligible Person
that is detrimental to the best interests of the Company, then the Restricted
Stock or any related compensation deferral or a portion thereof shall not be
forfeited; (2) that, if such Eligible Person’s employment or service terminates
on account of total and permanent disability, then the Eligible Person shall not
forfeit his or her Restricted Stock or any related compensation deferral or a
portion thereof; and (3) that, if such Eligible Person dies while employed by,
or serving as a Non-Employee Director of, the Company, then his or her
Restricted Stock or any related compensation deferral or a portion thereof is
not forfeited. In addition, the Committee shall, in accordance with its
authority under Section 2.3 hereof, have the power to make any determinations as
to the lapse of restrictions in respect of any Restricted Stock upon the
occurrence of any event described above.

 

        Subject to Section 10.10, each Eligible Person who is awarded Restricted
Stock may, but need not, be issued a stock certificate in respect of such shares
of Restricted Stock. Each certificate registered in the name of an Eligible
Person, if any, shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such award as specifically set forth
in the Restricted Stock Agreement.

 

        The Committee shall require that any stock certificate issued in the
name of an Eligible Person representing shares of Restricted Stock be held in
the custody of the Company until the expiration of the Restriction Period
applicable to such Restricted Stock and that, as a condition of such issuance of
a certificate for Restricted Stock, the Eligible Person shall have delivered a
stock power, endorsed in blank, relating to the shares covered by such
certificate. In no event shall the Restriction Period end prior to the payment,
or the making by the Eligible Person to the Company of adequate provision for
the payment, of the amount of any federal, state or local income or employment
tax withholding that may be required with respect to the Restricted Stock.

 

        During the Restriction Period, the individual who owns Restricted Stock
shall have the right to vote shares of Restricted Stock and to receive any
dividends or other distributions paid on such shares, subject to any
restrictions deemed appropriate by the Committee.

 

        If any change is made in the Common Stock by reason of any merger,
consolidation, reorganization, recapitalization, stock dividend, split up,
combination of shares, exchange of shares, change in corporate structure, or
otherwise, then any shares received by an Eligible Person with respect to
Restricted Stock shall be subject to the same restrictions applicable to such
Restricted Stock and the certificates representing such shares shall be
deposited with the Company.

 

ARTICLE IX
CHANGE OF CONTROL

 

        9.1   Upon a Change of Control where the Company is not the surviving
corporation (or survives only as a subsidiary of another corporation), unless
the Committee determines otherwise, all outstanding Benefits shall be assumed
by, or replaced with comparable rights granted by, the surviving corporation.

 

        9.2   Notwithstanding the foregoing, subject to Section 9.3, in the
event of a Change of Control, the Committee may take any of the following
actions: (a) require that holders surrender their outstanding Options and Stock
Appreciation Rights in exchange for a payment by the Company, in cash or Common
Stock as determined by the Committee, in an amount equal to the amount by which
the then Fair Market Value of the shares subject to the holder’s unexercised
Options and Stock Appreciation Rights exceeds the exercise price of the Options
and Stock Appreciation Rights; (b) after giving holders an opportunity to
exercise their outstanding Options and Stock Appreciation Rights, terminate any
or all unexercised Options and Stock Appreciation Rights, at such time as the
Committee deems appropriate; or (c) declare all (or a portion of all)
outstanding Options and Stock Appreciation Rights to be fully exercisable and
declare that all (or certain) restrictions and conditions on outstanding
Performance Shares, Performance Unit, and Restricted Stock shall immediately
lapse. Any surrender or termination of rights under this Section 9.2 shall take
place as of the date of the Change of Control or such other date as the
Committee may specify.

 

        9.3   Notwithstanding anything in the Plan to the contrary, in the event
of a Change of Control, the Committee shall not have the right to take any
actions described in the Plan (including without limitation actions described in
Section 9.2) that would make the Change of Control ineligible for favorable
accounting treatment or that would make the Change of Control ineligible for
desired tax treatment if, in the absence of such right, the Change of Control
would qualify for such treatment and the Company intends to use such treatment
with respect to the Change of Control.

 

ARTICLE X
MISCELLANEOUS

 

 

9

--------------------------------------------------------------------------------


 

        10.1     Withholding Taxes.     An Eligible Person granted Options,
Restricted Stock, Stock Appreciation Rights, Performance Shares or Performance
Units under this Plan shall be conclusively deemed to have authorized the
Company to withhold from the salary, commissions, fees or other compensation of
such Eligible Person funds in amounts or property (including Common Stock) in
value equal to any federal, state and local income, employment or other
withholding taxes applicable to the income recognized by such Eligible Person
and attributable to the Options, Option Shares, Restricted Stock, Stock
Appreciation Rights, Performance Shares or Performance Units as, when and to the
extent, if any, required by law; provided, however, that, in lieu of the
withholding of federal, state and local taxes as herein provided, the Company
may require that the Eligible Person (or other person exercising such Option,
Stock Appreciation Rights, Performance Shares or Performance Units or holding
such Restricted Stock) pay the Company an amount equal to the federal, state and
local withholding taxes on such income at the time such withholding is required
or such other time as shall be satisfactory to the Company.

 

        10.2     Amendment, Suspension, Discontinuance or Termination of Plan.
    The Committee may from time to time amend, suspend or discontinue this Plan
or revise it in any respect whatsoever for the purpose of maintaining or
improving the effectiveness of this Plan as an incentive device, for the purpose
of conforming this Plan to applicable governmental regulations or to any change
in applicable law or regulations or for any other purpose permitted by law;
provided, however, that no such action by the Committee shall adversely affect
any Benefit theretofore granted under this Plan without the consent of the
holder so affected; and provided further that the Committee may not materially
increase the number of shares of Common Stock authorized under Section 3.3 of
this Plan or materially modify this Plan’s requirements as to eligibility for
participation or materially increase the benefits accruing to participants under
this Plan, in any such case without the approval of the stockholders of the
Company. Unless sooner terminated by the Committee, this Plan will terminate on
April 16, 2016.

 

        10.3     Governing Law.     This Plan shall be governed by, and
construed in accordance with, the laws of the State of Delaware (without giving
effect to principles of conflict of laws).

 

        10.4     Designation.     This Plan may be referred to in other
documents and instruments as the “Osiris Therapeutics, Inc. Amended and Restated
2006 Omnibus Plan.”

 

        10.5     Indemnification of Committee.     In addition to such other
rights of indemnification as they may have as directors or as members of the
Committee, the members of the Committee shall be indemnified by the Company
against the reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any investigation,
action, suit or proceeding, or in connection with any appeal therefrom, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with this Plan or any Benefit, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in or dismissal or other discontinuance of any such
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such investigation, action, suit or proceeding
that such Committee member is liable for negligence or misconduct in the
performance of his or her duties; provided that, within 60 days after
institution of any such investigation, action, suit or proceeding, a Committee
member shall in writing offer the Company the opportunity, at its own expense,
to handle and defend the same.

 

        10.6     Reservation of Shares.     The Company shall at all times
during the term of this Plan, and so long as any Benefit shall be outstanding,
reserve and keep available (and will seek or obtain from any regulatory body
having jurisdiction any requisite authority in order to issue) such number of
shares of its Common Stock as shall be sufficient to satisfy the requirements of
this Plan. Inability of the Company to obtain from any regulatory body of
appropriate jurisdiction authority considered by the Company to be necessary or
desirable to the lawful issuance of any shares of its Common Stock hereunder
shall relieve the Company of any liability in respect of the nonissuance or sale
of such Common Stock as to which such requisite authority shall not have been
obtained.

 

        10.7     Application of Funds.     The proceeds received by the Company
from the sale of Common Stock pursuant to the exercise of Options will be used
for general corporate purposes.

 

        10.8     No Obligation to Exercise.     The granting of a Benefit shall
impose no obligation upon the holder to exercise or otherwise realize the value
of that Benefit.

 

        10.9     Approval of Stockholders.     No Benefit granted under this
Plan shall be enforceable against the Company unless and until this Plan,
insofar as it relates to such Benefit, has been approved or ratified by the
stockholders of the Company in the manner and to the extent required by the
Exchange Act and the General Corporation Law of the State of Delaware.

 

        10.10     Uncertificated Shares.     Each Eligible Person who exercises
an Option to acquire Common Stock or is awarded Restricted Stock may, but need
not, be issued a stock certificate in respect of the Common Stock so acquired. A
“book entry” ( i.e. , a computerized or manual entry) shall be made in the
records of the Company to evidence the issuance of shares of Common Stock to an
Eligible Person where no certificate is issued in the name of the Eligible
Person. Such Company records, absent manifest error, shall be binding on
Eligible Persons. In all instances where the date of issuance of shares may be
deemed significant but no certificate is issued in accordance with this
Section 10.10, the date of the book entry shall be the relevant date for such
purposes.

 

10

--------------------------------------------------------------------------------


 

        10.11     Forfeiture for Competition.     If a participant in this Plan
provides services to a competitor of the Company or any of its subsidiaries,
whether as an employee, officer, director, independent contractor, consultant,
agent or otherwise, such services being of a nature that can reasonably be
expected to involve the skills and experience used or developed by the
participant while an Eligible Person, then that participant’s rights to any
Benefits hereunder shall automatically be forfeited, subject to a determination
to the contrary by the Committee.

 

        10.12     Successors.     This Plan shall be binding upon any and all
successors of the Company.

 

        10.13     Employment/Service Rights.     Nothing in this Plan or in any
Agreement shall confer on any Employee any right to continue in the employ of
the Company or any of its subsidiaries or shall interfere in any way with the
right of the Company or any of its subsidiaries to terminate such person’s
employment at any time. Nothing in this Plan or in any Agreement shall confer on
any Non-Employee Director any right to continue to serve as a member of the
Board, nor is there any implied agreement or understanding that such
Non-Employee Director will be nominated for reelection to the Board.

 

        10.14     Other Actions.     Nothing contained in the Plan shall be
construed to limit the authority of the Company to exercise its corporate rights
and powers, including, but not by way of limitation, the right of the Company to
grant options for proper corporate purposes other than under the Plan with
respect to any employee or other person, firm, corporation or association.

 

        10.15     Tax Treatment and Characterization.     Neither the Company
nor any other person represents or warrants to any Plan participant (i) that any
Option granted hereunder shall be considered an ISO for applicable tax purposes
or (ii) that favorable or desirable tax treatment or characterization will be
applicable in respect of any Benefit.

 

        10.16     Legend.     The Committee may require each person exercising
an Option to represent to and agree with the Company in writing that he or she
is acquiring the Option Shares without a view to distribution thereof. In
addition to any legend required by this Plan, the stock certificates
representing such Option Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer.

 

        All certificates for Option Shares shall be subject to such stock
transfer orders and other restrictions as the Committee may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed, any
applicable federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

11

--------------------------------------------------------------------------------